Case: 13-14255    Date Filed: 12/10/2014   Page: 1 of 5


                                                         [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 13-14255
                       Non-Argument Calendar
                     ________________________

                 D.C. Docket No. 0:04-cr-60206-JIC-1



UNITED STATES OF AMERICA,


                                                             Plaintiff-Appellee,


                                  versus


BERNARD ROEMMELE,
a.k.a. Bernie,


                                                         Defendant-Appellant.

                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________

                           (December 10, 2014)
               Case: 13-14255     Date Filed: 12/10/2014     Page: 2 of 5


Before ED CARNES, Chief Judge, JULIE CARNES and FAY, Circuit Judges.

PER CURIAM:

      A jury found Bernard Roemmele guilty of four crimes: RICO conspiracy, in

violation of 18 U.S.C. § 1962(d); mail and wire fraud conspiracy, in violation of 18

U.S.C. § 371; money laundering conspiracy, in violation of 18 U.S.C. § 1956(h);

and securities fraud, in violation of 15 U.S.C. §§ 78j(b) and 78ff(a), 17 C.F.R.

§ 240.10b-5, and 18 U.S.C. § 2. The district court initially sentenced Roemmele to

144 months imprisonment and ordered restitution in the amount of $14,672,185.

Roemmele appealed his conviction and sentence, and the government cross-

appealed, arguing that the district court erred in adopting the forfeiture amount as

the amount of loss under United States Sentencing Guidelines § 2S1.1. We

affirmed Roemmele’s conviction, vacated his sentence, and remanded his case to

the district court for resentencing so that the district court could calculate loss

separately from the forfeiture amount. United States v. Hein, 395 F. App’x 652,

658–59 (2010) (unpublished). The district court resentenced Roemmele to 235

months imprisonment and increased the restitution award to $14,804,785 based on

two victims’ affidavits that the probation office had received after the initial

sentence hearing. Roemmele appeals the length of his sentence and the amount of

restitution he was ordered to pay.




                                            2
              Case: 13-14255     Date Filed: 12/10/2014   Page: 3 of 5


      Roemmele contends that, under the Supreme Court’s decision in Alleyne v.

United States, — U.S. —, 133 S. Ct. 2151 (2013), the district court violated his

Sixth Amendment right to a jury trial by finding the value of the laundered funds

for purposes of applying a nine-level enhancement, see U.S.S.G. § 2S1.1(b)(2)(J)

(2000), and by ordering restitution where the jury made no specific finding as to

the amount of restitution, if any, his victims were entitled to receive. We review

de novo the alleged Alleyne errors. United States v. Payne, 763 F.3d 1301, 1303

(11th Cir. 2014). If an Alleyne error occurred, we will vacate Roemmele’s

sentence unless the error was harmless beyond a reasonable doubt. Id.

      Roemmele argues that, under the Supreme Court’s decision in Alleyne, the

district court erred by finding by a preponderance of the evidence that the value of

the laundered funds was more than $10 million and less than $20 million, which

resulted in the nine-level enhancement contained in § 2S1.1(b)(2)(J) applying.

Instead, he claims, the jury should have been asked to find the value of the

laundered funds beyond a reasonable doubt. Roemmele’s argument fails. Alleyne

held that any fact supporting an enhanced mandatory minimum sentence must be

(1) alleged in the indictment and (2) admitted by the defendant or found by a jury

beyond a reasonable doubt. Alleyne, 133 S. Ct. at 2155. Alleyne did not change a

court’s ability to apply the advisory sentencing guidelines, including making

findings of fact that do not alter a statutory minimum or maximum sentence.


                                          3
                Case: 13-14255      Date Filed: 12/10/2014      Page: 4 of 5


United States v. Charles, 757 F.3d 1222, 1225–26 (11th Cir. 2014); see Alleyne,
133 S. Ct. at 2163. In this case, the district court’s factfinding affected Roemmele’s

advisory guidelines range but not the applicable statutory minimum or maximum

sentence (indeed, none of the charges in Roemmele’s indictment subjected him to a

mandatory minimum sentence). As a result, the district court committed no

Alleyne error by finding the value of the laundered funds by a preponderance of

the evidence before applying the § 2S1.1(b)(2)(J) enhancement.

       Along the same lines, Roemmele also argues that the district court

erroneously ordered restitution under Alleyne where the jury made no specific

finding as to the amount of restitution, if any, his victims were entitled to receive.1

That argument fails, too. We have held that the Supreme Court’s decision in

Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348 (2000), does not apply to

restitution orders because the restitution statute, 18 U.S.C. § 3663, does not have a

prescribed statutory maximum. 2 Dohrmann v. United States, 442 F.3d 1279, 1281

(11th Cir. 2006) (collecting cases). Alleyne was an extension of Apprendi. See

Alleyne, 133 S. Ct. at 2155, 2160. It follows from Dohrmann’s logic that the

       1
         The government argues that Roemmele has waived this argument because he did not
challenge the restitution amount in his initial appeal. We need not decide the waiver issue,
however, because Roemmele’s argument is clearly meritless.
       2
          In Apprendi, the Supreme Court held that any fact supporting an enhanced statutory
maximum sentence must be (1) alleged in the indictment and (2) admitted by the defendant or
found by a jury beyond a reasonable doubt. Apprendi, 530 U.S. at 490, 120 S.Ct. at 2362–63. In
Alleyne, the Supreme Court extended Apprendi’s holding to facts supporting an enhanced
statutory minimum sentence. Alleyne, 133 S. Ct. at 2155, 2160.
                                              4
              Case: 13-14255     Date Filed: 12/10/2014   Page: 5 of 5


Supreme Court’s decision in Alleyne does not apply to restitution orders because

the restitution statute does not have a prescribed statutory minimum either.

      AFFIRMED.




                                         5